United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.O., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION OCEANA, Virginia Beach, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-517
Issued: July 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 10, 2012 appellant filed a timely appeal from a November 8, 2011 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP). He also filed a
timely appeal from a November 23, 2011 decision denying his request for reconsideration
without further merit review. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant sustained more than a four percent permanent
impairment of the right upper extremity for which he received a schedule award; and (2) whether
OWCP properly denied his request for reconsideration.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 20, 2009 appellant, then a 62-year-old precinct commander, was involved in a
motor vehicle collision and underwent surgery. OWCP accepted his traumatic injury claim for
right elbow and pelvic fractures. The July 23, 2009 statement of accepted facts incorporated
these details. OWCP later expanded appellant’s claim to include closed right elbow dislocation,
closed right upper end radial and ulnar fractures, additional closed right pelvic fractures and right
rotator cuff sprain.
In a July 13, 2010 report, Dr. Anthony M. Bevilacqua, an osteopath and Board-certified
orthopedic surgeon, related that appellant experienced persistent right upper extremity pain
stemming from the May 20, 2009 injury. On examination, he observed positive Neer’s,
O’Brien’s, cross arm, compression, supraspinatus and Hawkins’ tests. X-rays exhibited
acromioclavicular joint hypertrophy and type II acromion while a magnetic resonance imaging
(MRI) scan showed partial thickness supraspinatus tear and superior labral maceration.
Dr. Bevilacqua diagnosed right shoulder pain with subacromial bursitis and partial thickness
rotator cuff tear.
Appellant filed a claim for a schedule award on August 27, 2010 and submitted medical
evidence. A February 4, 2010 report from Brenda E. Craig, a physical therapist, assigned a
whole-person impairment rating of 20 percent.2 In an October 21, 2010 report, Kevin Schrack, a
physical therapist, provided a photocopy of Table 15-33 (Elbow/Forearm Range of Motion) on
page 474 of the A.M.A., Guides.3 On this photocopy, he circled the following range of motion
(ROM) values for the right elbow and forearm: 110 to 130 degrees for flexion, 10 to 40 degrees
lag for extension and 70 to 50 degrees for supination. Mr. Schrack determined that appellant
sustained a six percent permanent impairment of the right upper extremity or a four percent
permanent impairment of the whole person.
On September 28, 2011 Dr. Christopher R. Brigham, an OWCP medical adviser and a
Board-certified occupational physician, reviewed the February 4 and October 21, 2010 reports.
He noted the accepted conditions as pelvic fracture and right elbow fracture. Dr. Brigham
disagreed with both impairment ratings, pointing out that Ms. Craig utilized an outdated edition
of the A.M.A., Guides, Mr. Schrack did not provide objective findings to support his ROM
values, and a physical therapist was not a qualified physician for the purpose of determining
impairment. Following a review of the July 23, 2009 statement of accepted facts4 and the
medical file, Dr. Brigham applied Table 15-4 (Elbow Regional Grid) of the A.M.A., Guides and
assigned an impairment class (CDX) of 1 with a default grade of C, or three percent permanent
impairment, for functional loss due to right elbow fracture.5 He selected a grade modifier value
of 2 for Functional History (GMFH), citing pain and other symptoms with normal activity.6
2

Ms. Craig’s rating was based on the fourth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides). See infra note 3.
3

A.M.A., Guides (6th ed. 2008).

4

This statement of accepted facts listed the only accepted conditions as pelvic fracture and right elbow fracture.

5

Id. at 399.

6

Id. at 406. Dr. Brigham determined that grade modifiers for Physical Examination (GMPE) and Clinical Studies
(GMCS) were inapplicable.

2

Using the net adjustment formula of (GMFH - CDX), or (2 - 1), Dr. Brigham calculated a net
adjustment of 1. He concluded that appellant had a class 1, grade D impairment of the right
upper extremity, which amounted to a rating of four percent. Dr. Brigham listed May 20, 2010
as the date of maximum medical improvement.
By decision dated November 8, 2011, OWCP granted a schedule award for four percent
permanent impairment of the right upper extremity for the period May 20 to August 15, 2011.
Appellant requested reconsideration on November 16, 2011.
By decision dated
November 23, 2011, OWCP denied appellant’s request for reconsideration on the grounds that
he did not present new evidence or legal contentions warranting further merit review.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.7 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8
The A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For upper extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE and
GMCS. The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9
Evaluators are directed to provide reasons for their impairment rating choices, including the
choices of diagnoses from regional grids and calculations of modifier scores.10
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision.
OWCP accepted that appellant sustained right radial, ulnar, elbow, and pelvic fractures,
right elbow dislocation and sprained right rotator cuff as a result of a May 20, 2009 motor
vehicle collision on the job. Appellant thereafter filed an August 27, 2010 claim for a schedule
award and furnished February 4 and October 21, 2010 impairment rating reports from Ms. Craig
and Mr. Schrack, respectively. To support a claim for a schedule award, an employee must
submit an impairment rating from a qualified physician that is in accordance with the A.M.A.,
7

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

8

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
9

R.Z., Docket No. 10-1915 (issued May 19, 2011).

10

J.W., Docket No. 11-289 (issued September 12, 2011).

3

Guides.11 A physical therapist, however, is not a physician as defined by FECA and is not
competent to rate impairment of a scheduled member or otherwise render a medical opinion.12
Because both Ms. Craig and Mr. Schrack are physical therapists, their ratings lacked evidentiary
weight.13
Although the reports of Ms. Craig and Mr. Schrack are not those of a physician, OWCP
chose to have a physician, Dr. Brigham, an OWCP medical adviser, review their findings. The
case was routed to Dr. Brigham for an opinion concerning the nature and percentage of
impairment.14 In a September 28, 2011 report, he reviewed the July 23, 2009 statement of
accepted facts and the medical evidence and determined that the rating scheme outlined in Table
15-4 of the A.M.A., Guides was appropriate. Dr. Brigham assigned a default impairment rating
of three percent for functional loss due to right elbow fracture, which was adjusted to four
percent on account of appellant’s complaints of pain with normal activity. OWCP subsequently
granted a schedule award for four percent permanent impairment of the right upper extremity
based on this opinion.
When OWCP’s medical adviser, a second opinion specialist, or a referee physician
renders a medical opinion based on an incomplete or inaccurate statement of accepted facts or
that does not use the statement of accepted facts as the framework in forming the opinion, the
probative value of the opinion is diminished or negated altogether.15 In this case, Dr. Brigham
relied on the July 23, 2009 statement of accepted facts, which listed only right elbow and pelvic
fractures as accepted conditions. The statement, however, did not include closed right elbow
dislocation, and right rotator cuff sprain. OWCP procedures specify that the statement of
accepted facts must include all accepted conditions.16 The Board finds that Dr. Brigham’s
opinion is of diminished probative value as it was not based on an accurate factual framework.17
The case will be remanded for OWCP to prepare a new statement of accepted facts and
obtain a rationalized medical opinion based upon a complete and accurate factual background
11

James Robinson, Jr., 53 ECAB 417 (2002).

12

See id. See also 5 U.S.C. § 8101(2).

13

The Board notes additional deficiencies. First, Ms. Craig failed to utilize the proper edition of the A.M.A.,
Guides. See supra note 8. See also James Kennedy, Jr., 40 ECAB 620, 627 (1989) (an opinion that is not based
upon standards adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses is of
little probative value in determining the extent of permanent impairment). Second, while both reports presented
whole person impairment ratings, FECA does not authorize schedule awards for loss of the body as a whole. J.Q.,
59 ECAB 366 (2008). Finally, neither Ms. Craig nor Mr. Schrack offered a reasoned explanation as to the
percentage of permanent impairment. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards &
Permanent Disability Claims, Chapter 2.808.6(a)-(c) (January 2010).
14

B.P., Docket No. 11-800 (issued March 1, 2010); L.T., Docket No. 10-2228 (issued August 1, 2011). See also
Federal (FECA) Procedure Manual, supra note 13 at Chapter 2.808.6(d).
15

A.R., Docket No. 11-692 (issued November 18, 2011).

16

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter
3.600.3(a)(4) (October 1990). See also B.P., supra note 14.
17

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history have little probative value).

4

from a Board-certified specialist as to whether appellant sustained more than a four percent
permanent impairment of the right upper extremity. After conducting such further development
as deemed necessary, OWCP shall issue an appropriate merit decision.18
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 8, 2011 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further proceedings
consistent with this decision of the Board.
Issued: July 6, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

18

In light of the Board’s disposition of the first issue, the second issue is moot.

5

